Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the arguments are found persuasive with respect to the prior art of record, with respect to the Luo reference, it does in fact teach using short fibers of basalt in [0139-0140] which at least overlaps slightly with the claim language, however, such was defined as filler fibers provided in the PPS layer which is the inner layer which is not considered as part of the reinforcing layer, and therefore as now claimed the reference does not teach an inner layer of polypropylene, a layer provided between the inner and outer propylene layers which is a reinforcement layer that is made from basalt fibers of 100-3000 microns in mean length, but rather this short fiber of basalt fibers is provided as an additive to the inner layer and cannot be considered as teaching the reinforcing layer of these specific fibers, nor is there any teaching that such could be substituted when the reinforcing layer is a spiral, knit, or braid all of which would require long fibers and would not suggest a short fiber length could be used, therefore the new claim language overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH